Champlin, J.
In 1881 the Legislature, by Act No. 259; passed a bill entitled—
“An act to regulate the sale of spirituous, malt, brewed,, fermented, and vinous liquors; to prohibit the sale of such liquors to minora, intoxicated persons, and to persons in the habit of getting intoxicated; to provide a remedy against persons selling liquors to husbands or children in certain cases; and to repeal all acts or parts of acts inconsistent herewith.”
By Act No. 178 of the Session Laws of 1883 this act was. *289amended by adding thereto’a new section, to stand as section 15 of said act. The title to the amendatory act did not indicate the object or purpose of the amendment. The added section reads as follows:
“ Sec. 15. It shall not be lawful for any person, including druggists, by himself, his clerk, agent, or servant, directly or indirectly, to sell or offer for sale, furnish or give, any spirituous, malt, brewed, fermented, or vinous liquors, or any beverage,liquors, or liquids containing any spirituous, malt, brewed, fermented, or vinous liquors, or suffer the same to be done, at any time, within a radius of two miles from the grounds or premises of the Michigan Military Academy, an institution of learning located near Orchard Lake, in the county of Oakland, in this State. For any violation of any of the provisions of this section the person so offending shall be punished by a fine of not less than two hundred dollars, nor more than five hundred dollars, or by imprisonment not exceeding one year, in the discretion of the court.”
At the December term of the circuit court for the county of Oakland, on complaint made, the prosecuting attorney of Oakland county filed an information against the above-named respondent, charging him with a violation of section 15 of the act as amended. • .
Gadway kept a hotel within three-fourths of a mile of the grounds of the Michigan Military Academy. The academy has a vacation from the middle of June till September, and is not run during the vacation as an educational institution.
On the twenty-sixth of August, 1885, the supervisors held a picnic at Gadway’s, and the evidence showed that he, through his agents and servants, sold beer upon that occasion to different persons named in the information. After all the evidence was introduced, the counsel for the respondent requested the court to charge the jury as follows:
1. The statute on which this information is based is unconstitutional and void.
2. The offense charged is not an offense at common law, and not an offense under the general statutes of this State.
3. The-jury must acquit the'prisoner.
The court refused each of the above requests, and under his instructions the jury returned a verdict óf guilty.
*290The error assigned upon the refusal of the court to grant-the first request is all that need be considered ; for, if the statute is not in conflict with the provisions of the constitution, the conviction must stand. It is claimed by counsel for respondent that section 15 is not within the title of the act, to which it is added by way of amendment.
In applying the constitutional test to this law, it must be regarded as if section 15 was embraced in the original when passed; and if it is embraced in the title of the act of 1881 it is valid; otherwise not. What objects are expressed in the title of that act % They aré—
1. To regulate the sale of spirituous, malt, brewed, fermented, and vinous liquors.
2. To prohibit the sale of such liquors to minors, and to persons in the habit of getting intoxicated.
3. To provide a remedy against persons selling liquors to husbands or children in certain cases.
4. To repeal all acts or parts of acts inconsistent therewith.
The learned attorney general insists that the section is embraced in the first objectabove enumerated, and is included in the expression “ to regulate tlie'salo of spirituous liquors,” etc., because the construction of titles to acts, under our constitution, covers that which is directly or indirectly connected with the subject named. He insists that “the Legislature had an object in view, and if, by law enacted to accomplish it, others are affected, it would not invalidate tlielaw. It was not only to protect the school-boys from the evils of intemperance, but to preserve order and peace within the vicinity of the school-grounds.”
If such was the object of the Legislature, they have adopted a measure strangely inapt to effectuate that object. It is in proof that the grounds or premises of the Michigan Military Academy comprise about 100 acres of land. Now, while the aetprohibits absolutely the sale orgiftof spirituous, fermented, or vinous liquors within the radius of two miles from the premises, it nowhere prohibits the sale or gift of such liquors upon the premises of the academy ; and there is nothing in the law which prevents the township board of the *291township in which the premises are situated from licensing any number of saloons or places for the sale of such liquors upon the premises of the academy, under the general law.
The peculiar characteristic of the section added by the amendment is the restricted and local application of the prohibition. It segregates from the general territory over which ' the body of the act extends a certain circle around the prem-’ ises of the Military-Academy, and in that circle entirely prohibits the traffic. In all other parts of the State it regulates; here it prohibits. Unless “ to regulate ” is synonymous with “to prohibit,” the fifteenth section .does not fall within the .object embraced in the title of the act. The Legislature understood that the words were not synonymous; for in the title of the act it expressed one object to be to prohibit, not regulate, the sale of liquors to minors, to persons intoxicated, and to persons in the habit -of getting intoxicated; and had it intended originally to extend the prohibition around the premises of the Military Academy, it can scarcely be doubted that it would have expressed that object in the title of the act.
The amendment is highly penal, and precludes a liberal construction of the title so that it will extend to objects not within the meaning of the language employed. '
Section 15 of the act as amended must be declared unconstitutional and void, and the conviction must bo set aside, and the prisoner discharged.
Campbell, C. J., and Sherwood, J., concurred. Morse, J., did not sit.